Citation Nr: 0117215	
Decision Date: 06/27/01    Archive Date: 07/03/01

DOCKET NO.  00-15 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for tension headaches.

2.  Entitlement to a compensable initial disability rating 
for disability of the right ankle.


ATTORNEY FOR THE BOARD

J. K. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from August 1995 to March 
2000.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a March 2000 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, which evaluated the veteran's tension 
headaches as 10 percent disabling and his right ankle 
disability as noncompensably disabling after granting service 
connection for the same.


REMAND

The veteran contends that the rate of occurrence of his 
headaches is sufficient to warrant a disability evaluation in 
excess of 10 percent.  He also maintains that the severity of 
his right ankle disorder is such that a compensable 
disability evaluation is warranted.  

The record reflects that the veteran was afforded a VA 
examination on a fee-basis in December 1999, prior to his 
discharge from service.  The Board finds that the examination 
report does not contain an adequate assessment of the current 
nature and severity of the veteran's headaches.  
Specifically, the report contains inconsistent and unclear 
information concerning the rate of occurrence and nature of 
the veteran's headaches.

With respect to the veteran's right ankle disability, the 
Board finds that the examination report does not contain an 
adequate assessment of the functional impairment of the 
veteran's right ankle, particularly with respect to 
functional impairment due to pain, during flare-ups and on 
repeated use.  Therefore, the examination report is not 
adequate for rating purposes.  See DeLuca v. Brown, 8 
Vet.App. 202 (1995).

Although further delay is regrettable, under the 
circumstances described above, additional development is 
considered necessary.  Therefore, this case is REMANDED to 
the RO for the following action:

1.  The RO should obtain from the veteran 
the names and addresses of all VA and 
non-VA medical care providers who have 
treated or evaluated him for his service-
connected headache disability and/or his 
service-connected right ankle disability 
since his service separation.  After 
securing any necessary authorization from 
the veteran, the RO should attempt to 
obtain a copy of all identified records.

2.  If the RO is unsuccessful in 
obtaining any records identified by the 
veteran, it should so inform the veteran 
and his representative and request them 
to provide a copy of such records.

3.  The RO should also request the 
veteran to provide any evidence which 
tends to substantiate the prostrating 
nature of any of his headaches, such as 
statements from persons who can attest to 
such headaches and employment records 
documenting time missed from work due to 
such headaches.

4.  Then, the RO should schedule the 
veteran for a VA examination by a 
physician with appropriate expertise to 
determine the current degree of severity 
of the veteran's service-connected right 
ankle disability.  The veteran should be 
properly notified of the date, time, and 
place of the examination in writing, and 
a copy of the notification letter should 
be included in the claims folder if the 
veteran fails to appear for the 
examination.  The claims folder, to 
include a copy of this Remand, must be 
made available to and reviewed by the 
examiner.  Such tests as the examiner 
deems necessary should be performed.  The 
examiner should describe all 
symptomatology due to the veteran's 
service-connected right ankle disability.

In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of pain 
and the specific excursion(s) of motion, 
if any, accompanied by pain.  To the 
extent possible, the examiner should 
assess the extent of any pain.  Tests of 
joint movement against varying resistance 
should be performed.  The examiner should 
also describe the extent of any 
incoordination, weakened movement and 
excess fatigability on use.  The examiner 
should also express an opinion concerning 
whether there would be additional limits 
on functional ability on repeated use or 
during flare-ups (if the veteran 
describes flare-ups).  To the extent 
possible, the examiner should provide an 
assessment of any functional impairment 
on repeated use, during flare-ups or due 
to incoordination, weakened movement or 
excess fatigability in terms of 
additional degrees of limitation of 
motion.

The examiner should specifically address 
whether arthritis of the veteran's right 
ankle is present, and if so, whether it 
is at least as likely as not that the 
arthritis is etiologically related to 
service or was caused or chronically 
worsened by service-connected disability.  
The examiner should also provide an 
opinion on the impact of the service-
connected right ankle disability on the 
veteran's ability to work.  The rationale 
for each opinion expressed should also be 
provided.

5.  The RO should also schedule the 
veteran for a VA examination by a 
physician with appropriate expertise to 
determine the nature and current severity 
of the veteran's headaches.  The veteran 
should be properly notified of the date, 
time, and place of the examination in 
writing, and a copy of the notification 
letter should be included in the claims 
folder if the veteran fails to appear for 
the examination.  The claims folder, to 
include a copy of this Remand, must be 
made available to and reviewed by the 
examiner.  Such tests as the examiner 
deems necessary should be performed.  The 
examiner should comment on the severity 
and frequency of the veteran's headaches,  
including the frequency of prostrating 
attacks.  The examiner should also 
comment on the extent to which the 
veteran's headaches interfere with his 
ability to work.  The rationale for all 
opinions expressed should also be 
provided.  

6.  Then, the RO should review the claims 
folder to ensure that all development 
actions have been conducted and completed in 
full.  If any development is incomplete, 
appropriate corrective action is to be 
implemented.

7.  Then, the RO should undertake any 
further action it determines is required 
to comply with the notice and duty to 
assist requirements of the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).

8.  When the above development has been 
completed, the RO should readjudicate the 
issues on appeal.  In evaluating the 
veteran's service-connected right ankle 
disability, the RO should consider 
DeLuca.  The RO should also give 
consideration to the possibility of 
staged ratings, pursuant to Fenderson v. 
West, 12 Vet.App. 119 (1999).  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction or a timely 
notice of disagreement is received with 
respect to any other matter, the veteran 
and his representative should be issued a 
supplemental statement of the case (SSOC) 
and afforded a reasonable opportunity to 
respond.  If a new issue is addressed in 
the SSOC, the veteran should be informed 
of the requirements to perfect an appeal 
with respect to the new issue.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand the Board 
intimates no opinion, either factual or legal, as to any 
ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

